Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-5, 7, 12, 19, 23-27, 29, 30, 32, 33, 37 and 38 are currently pending in the instant application.  Claims 25-27, 29, 30, 32 and 38 are rejected, claims 1, 3, 4, 12, 19, 23, 24, 33 and 37 are objected and claims 2, 5, 7, 8, are withdrawn from consideration in this Office Action.
I.	Priority
The instant application claims benefit of US Provisional Application 60/717,432, filed on September 14, 2005. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' election with traverse of the Group drawn to compounds of formula I further having the formula 
    PNG
    media_image1.png
    120
    169
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    336
    665
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    116
    434
    media_image3.png
    Greyscale
  in the reply filed on November 1, 2021 is acknowledged. The traversal is on the ground(s) that: 1) all of Applicants’ inventions are within the scope of formula I as defined by claim 1 and 2) that the Office has not established that the invention of claim 1 with formula I with the recited substituents is not patentable as defined. 
All of the Applicants' arguments have been considered but have not been found persuasive.  It is pointed out that the restriction requirement is made under 35 U.S.C. 121.  35 U.S.C. 121 gives the Commissioner (Director) the authority to restrict applications to several claimed inventions when those inventions are found to be independent and distinct.  The Examiner has indicated that more than one independent and distinct invention is claimed in this application and has restricted the claimed subject matter accordingly.  

As stated above, Applicants argue that all of Applicants’ inventions are within the scope of formula I as defined by claim 1 that the Office has not established that the invention of claim 1 with formula I with the recited substituents is not patentable as defined. However, the Examiner wants to point out that the instant application was filed as a 371 and therefore lack of unity is what determines if a restriction is proper or not.  As stated in the restriction requirement, Applicants’ special technical feature 
    PNG
    media_image4.png
    109
    114
    media_image4.png
    Greyscale
has to define a contribution over the prior art to say that the claimed inventions have unity of invention (see page 5 of the restriction). The special technical feature does not include the substituents with various definitions because these substituents can vary from compound to compound that is embraced by formula I and therefore is not considered a constant group that is present in all of the compounds.  The prior art that was cited by the Examiner teaches Applicants’ special technical feature and therefore supports the position that Applicants’ claims lack unity of invention.  Therefore, the restriction requirement is deemed proper and made final.
Subject matter not encompassed by Applicants’ elected group are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.


IV.	Rejections

Claim Rejections - 35 USC § 112, first paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-27, 29, 30, 32 and 38 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method comprising inhibiting the activity of a calcium ion channel by inhibiting ryanodine receptors does not reasonably provide enablement for a method comprising modulating activity of a calcium ion channel (i.e. activating).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,

	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

	In the instant case
The nature of the invention
The nature of the invention is a method comprising inhibiting a calcium ion channel by inhibiting ryanodine receptors.  Support for the intended use of Ca2+ spark IC50 determination is found on pages 84-85.

The state of the prior art
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instant claimed invention is highly unpredictable since Applicants are claiming that the claimed compounds can modulate all types of calcium ion channels.

The amount of direction present and the presence or absence of working examples
	The only direction or guidance present in the instant specification is minimal.  There are no working examples present for the modulation of all types of calcium ion channels except for the inhibition of the activity of the calcium ion channel ryanodine receptor (pages 1-3 and 84-85).
	Test assays and procedure are provided in the specification at pages 84-85 for the inhibition of ryanodine receptors which inhibit the activity of a calcium ion channel. Receptor activity is generally unpredictable and the data provided is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to which of the claimed compounds can inhibit or activate all types of protein kinases.
	 Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

The breadth of the claims
The breadth of the claims is drawn to a method comprising modulating activity of a calcium ion channel.

The quantity of experimentation needed
	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine which claimed compounds would inhibit or activate which type of calcium ion channel.
The level of the skill in the art
	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity.	The specification fails to provide sufficient support of the broad use of the claimed compounds of the invention as modulators of any calcium ion channel activity.  As a result necessitating one of skill to perform an exhaustive search for which protein kinases can be inhibited or activated by what compounds of the invention in order to practice the claimed invention.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which protein kinases can be modulated by the 
	This rejection can be overcome, for example, by amending claims 25-27, 29, 30, 32 and 38 to read on the subject matter indicated as being enabled by the specification.


V.	Objections

Claim Objection-Non Elected Subject Matter
	Claims 1, 3, 4, 12, 19, 23, 27, 29, 30, 32, 33, 37 and 38 are objected to as containing non-elected subject matter.  Compounds not included in the elected subject matter drawn to formula 
    PNG
    media_image1.png
    120
    169
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    336
    665
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    116
    434
    media_image3.png
    Greyscale
  are considered non-elected subject matter.  To overcome this objection, Applicant should submit an amendment deleting the non-elected subject matter.

VI.  	Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 6:30 AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626